EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In the specification,
On page 4, in the line between paragraph [0014] and paragraph [0015], insert the heading “BRIEF DESCRIPTION OF DRAWINGS”.
In the claims,
Claims 9-12 have been rejoined.
Cancel claims 13 and 21.
Claim 9, line 10, after “structure,” and before “and” insert: wherein the packaging material has at least an 85 % smaller mineral oil migration rate compared to a packaging material that comprises said first layer but does not comprise the Tempo-CNF biopolymer-based mineral oil barrier layer,”
Claim 9, line 11, after “forming” and before “packaging”, replace “a” with “the”
Claim 20, lines 2-3, after “migration of ”, replace “against 10 carbon atom-containing mineral oil hydrocarbons” with “1-cyclohexylbutane, isobutylbenzene, and n-decane.”

Authorization for this examiner’s amendment was given in a telephone interview with Mark Scott on 10 Nov. 2021.

Reasons for Allowance 

The following is an examiner’s statement of reasons for allowance:

The present claims are allowable over the closest prior art of Battersby et al. (US Patent Application 2012/0207887, published 16 Aug. 2012, hereinafter Battersby), Fukuzumi et al. (“Transparent and high gas barrier films of cellulose nanofibers prepared by TEMPO-mediated oxidation,” Biomacromolecules, Vol. 10 (2009), pp.162-165, published 04 Dec. 2008, hereinafter Fukuzumi), Braskem (“I’m Green Polyethylene,” published May 2014, hereinafter Braskem), Kim et al. (“Corona induced bonding of synthetic polymers to cellulose,” J.Poly.Sci.Part C, No. 30, pp. 533-542, published 1970, hereinafter Kim), and Qi et al. (US Patent Application 2014/0288296 A1, published 25 Sep. 2014, hereinafter Qi).

Battersby et al. (US Patent Application 2012/0207887, published 16 Aug. 2012, hereinafter Battersby) teaches a printed flexible film for food packaging consisting of a HDPE substrate and a shellac barrier coating (Abstract and paragraph 0012).  The barrier coating is made of shellac (obtained from secretions of the female lac bug) or other organic-origin films, such as microcrystalline cellulose (paragraphs 0028, 0029-0030, and 0035).  Battersby teaches that the shellac analogues should be lipid insoluble (paragraph 0034).  Battersby teaches the oil barrier has a thickness of 0.1 to 10 microns (paragraph 0040).
Battersby does not disclose that microcrystalline cellulose is Tempo-CNF, the HDPE is bio-based, nor the surface of the HDPE is activated.  Further, given that as disclosed by 

Fukuzumi et al. (“Transparent and high gas barrier films of cellulose nanofibers prepared by TEMPO-mediated oxidation,” Biomacromolecules, Vol. 10 (2009), pp.162-165, published 04 Dec. 2008, hereinafter Fukuzumi) teaches the use of TEMPO-oxidized cellulose nanofibers (TEMP-CNF) as barrier films (Abstract).
Fukuzumi does not disclose coating a TEMPO-CNF film onto a bio-based HDPE film.

Braskem (“I’m Green Polyethylene,” published May 2014, hereinafter Braskem) Braskem teaches that their Green Polyethylene is a drop-in biopolymer with HDPE grades that cover a wide range of applications (page 3, 2nd column, 1st and 2nd paragraphs).
Braskem does not disclose the coating of TEMPO-CNF film onto a bio-based HDPE film.

Kim et al. (“Corona induced bonding of synthetic polymers to cellulose,” J.Poly.Sci.Part C, No. 30, pp. 533-542, published 1970, hereinafter Kim) Kim teaches that corona induced bonding improves the adhesion between sheets of cellulose and synthetic polymers (Abstract).
Kim does not disclose the coating of TEMPO-CNF film onto a bio-based HDPE film.


Qi does not disclose that microcrystalline cellulose is Tempo-CNF, the HDPE is bio-based, nor the surface of the HDPE is activated.

Further, as set forth above while both Battersby and Qi disclose cellulose layers, neither reference disclose or suggests the use of TEMPO oxidized cellulose nanofibrils (TEMPO-CNF).  This omission is especially significant in light of the data set forth in applicant’s specification (see Figure 3) which establishes the criticality of using TEMPO-CNF over other types of cellulose (hydroxypropyl cellulose HPC and hydroxypropyl xylan HPX).

Claims 1-5, 8, 16-20, and 22 are allowable.  Claims 9-12, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim.  Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions a packaging material and a method for producing a packaging material, as set forth in the Office action mailed on 27 Feb. 2020, is hereby withdrawn and claims 9-12 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.  In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971).  See also MPEP § 804.01.
Given that claims 9-12 include all the limitations of allowable product claim 1, it is noted that present claims 9-12 are allowable over of Battersby, Fukuzumi, Braskem, Kim, and Qi for the same reasons set forth above.

In light of the above, the present claims are passed to issue.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN VINCENT LAWLER whose telephone number is 571-272-9603.  The examiner can normally be reached on M - F 8:00 pm - 5:00 pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 




/JOHN VINCENT LAWLER/Examiner, Art Unit 1787 

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787